these appeals are forever waived. Having been so informed, appellant
                    consents to a voluntary dismissal of these appeals. Cause appearing, we
                                ORDER these appeals DISMISSED. 1




                                            Parraguirreer


                                               J.                         k2A-114-17     ,   J.
                    Douglas                                    Cherry




                    cc: Hon. Patrick Flanagan, District Judge
                         Washoe County Public Defender
                         Attorney General/Carson City
                         Washoe County District Attorney
                         Washoe District Court Clerk
                         Tony L. Cunningham




                                 1 Because no remittitur will issue in this matter, see NRAP
                    42(b), the one-year period for filing post-conviction habeas corpus petitions
                    under NRS 34.726(1) shall commence to run from the date of this order.

SUPREME COURT
        OF
     NEVADA


(0) 1947A    41fr                                         2